IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-20409
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

BRIAN KEITH BABIN,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-92-CR-156-1
                        - - - - - - - - - -
                           March 28, 1997

Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Brian Keith Babin, #59963-079, appeals the district court’s

summary denial of his motion to vacate, set aside or correct

sentence pursuant to 28 U.S.C. § 2255.    Babin’s claims that the

court lacked jurisdiction over his drug-trafficking offenses

because such offenses did not affect interstate commerce is

without merit.     United States v. Owens, 996 F.2d 59, 61 (5th Cir.

1993).   His counsel was thus not ineffective in failing to

challenge jurisdiction or in failing to request a special jury

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20409
                              - 2 -

instruction regarding jurisdiction.   Babin’s Double Jeopardy

Clause argument fails both under Fifth Circuit precedent, United

States v. Arreola-Ramos, 60 F.3d 188, 192 (5th Cir. 1995) and

under the intervening case of United States v. Ursery, 116 S. Ct.
2135, 2147-49 (1996).

     AFFIRMED.